DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 was filed after the mailing date of the Notice of Allowance on 1/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Pending Claims are 1-3,5-16. 

Response to Arguments
Claims 1-3,5-16 remain allowable.

Allowable Subject Matter
Claims 1-3,5-16 (renumbered Claims 1-15) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2011/0134521 A1,WO 2015/181068 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope system, the system in combination with limitations in Lines 1-7,19-20 of the claim, comprising:
“a first scanning element that uniaxially scans the sample, in the first operating state, with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit, and uniaxially scans the sample, in the second operating state, with the point-like illumination light distribution generated by the scanning microscopic functional unit, a second scanning element that uniaxially scans the sample, in the second operating state, with the point-like illumination light distribution generated by the scanning microscopic functional unit, such that, in the second operating state, the second scanning element generates together with the first scanning element a biaxial scanning of the sample with the point-like illumination light distribution generated by the scanning microscopic functional unit.”

Claim 15 is allowed over the cited art of record for instance (US 2011/0134521 A1,WO 2015/181068 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for imaging a sample using a microscope system, the method in combination with limitations in Lines 1-8, of the claim, comprising:
“wherein the sample, in the first operating state, is uniaxially scanned by a first scanning element with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit, and wherein the sample, in the second operating state, is both uniaxially scanned with the point-like illumination light distribution generated by the scanning microscopic functional unit, by the first scanning element, and uniaxially scanned, by an additional, second scanning element in an additional axis, whereby a biaxial scanning of the sample is generated using both the first and second scanning elements.”
	Claim 16 is allowed over the cited art of record for instance (US 2011/0134521 A1,WO 2015/181068 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope system, the system in combination with limitations in Lines 1-20 of the claim, comprising:
“wherein the light sheet microscopic functional unit and the scanning microscopic functional unit have a common objective lens facing toward the sample, the common objective lens respectively serving for both illumination and detection, and wherein the light sheet microscopic functional unit and the scanning microscopic functional unit have common telescope optics that image an exit pupil of the objective lens onto the first scanning element.”
Claim 5 is dependent on Claim 16 and hence is allowable for at least the same reasons Claim 16 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitagawa et al (JP 2000097857A, of record) teaches (fig 1) a microscope system (combination of a confocal laser scanning microscope and a scanning cytometer, p20, lines 1-4), comprising a confocal laser scanning microscope (CLSM, scanning is performed using the 2 galvano mirrors of the optical deflector 20, p25, lines 1-5); a scanning microscopic functional unit (optical deflector 20, p21, lines 1-5) that illuminates and images the sample (sample 40) in a second operating state (CLSM) of the microscope system with a point-like illumination light distribution, a first scanning element (one of the two galvano mirrors of optical deflection unit 20, p25, lines 1-5, galvano mirror 22, p33, lines 1-4) that uniaxially scans the sample (sample 40), in the first operating state (LSC, a scanning cytometer mode (LSC), scanning is performed using only one galvano mirror p33, lines 1-6) and a second scanning element (another of the two galvano mirrors of optical deflection unit 20, p25, lines 1-5) that uniaxially scans the sample (sample 40), in the second operating state (CLSM), with the point-like illumination light distribution generated by the scanning microscopic functional unit (optical deflector 20, p21, lines 1-5), such that, in the second operating state (CLSM), the second scanning element (another of the two galvano mirrors of optical deflection 
	However Kitagawa does not teach a light sheet microscopic functional unit that illuminates and images a sample in a first operating state of the microscope system with a light sheet-like illumination light distribution, a first scanning element that uniaxially scans the sample, in the first operating state, with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit.
b)	Lippert et al (US 2012/0281264 A1,of record) teaches (fig 2,5) a  microscope system (microscope, p66) , comprising: a light sheet microscopic functional unit (first means for light sheet generation, p57, lines 1-6)  that illuminates and images a sample (sample region P) in a first operating state of the microscope system (microscope, p66)  with a light sheet-like illumination light distribution, a scanning microscopic functional unit (scanning mirror 23, p57, lines 5-15) that illuminates and images the sample (sample region P), a first scanning element (scanning mirror 23, p57, lines 5-15)  that uniaxially scans the sample (sample region P), in the first operating state, with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit (first means for light sheet generation, p57, lines 1-6) and a second light sheet generation unit (p66, lines 1-10). 
	However Lippert does not teach


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








J.V.D
Jyotsna V DabbiExaminer, Art Unit 2872              					02/05/2022


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872